Pannell, Judge.
The defendants were convicted of automobile theft and sentenced to three years in the penitentiary. Their joint appeal to this court is based on (a) insufficiency of the evidence to support the verdict, and (b) excessiveness of the term of the sentence.
1. The evidence was sufficient to support the verdict.
2. The sentence being within the limits fixed by law for the offense charged cannot be attacked as excessive. Criminal Code § 26-1813; Harper v. State, 14 Ga. App. 603 (81 SE 817); McCullough v. State, 11 Ga. App. 612 (76 SE 393).

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.